Citation Nr: 9917229	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-47 890	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
1996, for an increased evaluation for service-connected 
asbestosis with bronchitis and chronic obstructive pulmonary 
disease (COPD). 

2.  Entitlement to service connection for hearing loss with 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to February 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO which denied an 
effective date earlier than October 7, 1996, for the 
assigning of a 60 percent rating for asbestosis with 
bronchitis and COPD; and denied service connection for 
hearing loss to include tinnitus.  

In a December 1991 rating decision, the RO granted service 
connection for asbestosis with bronchitis and COPD and 
assigned a 10 percent rating effective from February 1989.  
In April 1994, a 30 percent rating was assigned effective 
from February 1993.  In April 1995, a hearing officer 
assigned an earlier effective date of November 15, 1988, for 
the 30 percent evaluation.  An April 20, 1998, rating 
decision assigned a 60 percent rating effective October 7, 
1996.  

Although the veteran perfected appeals concerning the 
propriety and effective date of the initial rating assigned, 
he has stated that he is satisfied with the 60 percent 
rating.  He simply argues that the 60 percent rating should 
be effective from November 15, 1998.  Thus, the only issue 
currently on appeal concerning his respiratory disease is 
that of an earlier effective date for the 60 percent rating. 


FINDINGS OF FACT

1.  The only basis for the veteran's 60 percent rating is the 
regulatory changes which became effective, October 7, 1996. 

2.  The veteran is not entitled to an increased rating under 
the regulations in effect prior to October 7, 1996, as he 
does not demonstrate severe respiratory impairment as 
demonstrated by pulmonary function tests indicative of severe 
ventilatory impairment.  

3.  No competent evidence has been submitted to show that the 
veteran's current hearing loss and tinnitus are due to 
disease or injury which was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 7, 
1996, for a 60 percent rating for service-connected 
asbestosis with bronchitis and COPD, have not been met.  
38 U.S.C.A. §§ 5108, 5110, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.97, including Diagnostic Code 6601 (1996); 38 
C.F.R. § 4.97, including Diagnostic Code 6600, 3.114, 3.400 
(1998).

2.  A well-grounded claim of service connection for hearing 
loss to include tinnitus has not been presented.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

A.  Factual Background  

A VA outpatient clinic note, dated in October 1987, indicated 
that the veteran's chest x-ray was suggestive of his having 
been exposed to asbestosis and that he was referred for 
pulmonary examination.  At the pulmonary examination, the 
veteran complained of a cough with sputum of two months 
duration.  The veteran denied shortness of breath with 
walking over a flat surface of two miles or climbing two 
flights of stairs.  Physical examination revealed that the 
veteran's lungs were clear to auscultation and percussion and 
that there were no rales or rhonchi.  Pulmonary function 
tests revealed a Forced Vital Capacity (FVC) of 91 percent 
and a ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1) of 93 percent.  The assessment 
was history of asbestos exposure, asbestosis by chest x-ray 
in 1987, and heavy smoker of 70 pack-years.  In November 
1987, the veteran complained of shortness of breath on 
exertion.  

On November 15, 1988, the veteran presented at a VA 
outpatient clinic with a one-year history of shortness of 
breath on exertion and occasionally at rest.  Pulmonary 
function tests showed mild obstruction and restriction, which 
was noted to have been similar to the October 1987 pulmonary 
function tests.  

On February 14, 1989, the veteran applied for service 
connection for exposure to asbestosis.  

In November 1989, the veteran complained of coughing and 
sputum production for the previous two weeks.  Pulmonary 
function tests dated in December 1990 and July 1991 revealed 
mild COPD.  The December 1990 pulmonary function tests 
revealed FVC of 88 percent, FEV-1 of 91 percent and FEV-1/FVC 
of 70 percent.  The July 1991 pulmonary function tests 
revealed FVC of 84 percent, FEV-1 of 83 percent and FEV-1/FVC 
of 70 percent. 

A VA examination was conducted in August 1991.  The veteran 
complained of progressive shortness of breath since 1986 with 
sputum production.  He was noted to have exercise intolerance 
on moderate exertion, and dyspnea upon climbing two flights 
of stairs.  The examination showed that the lungs were clear.  
There were no wheezes, rales or rhonchi present.  A chest x-
ray revealed hyperinflation and bilateral pleural plaques 
consistent with COPD and asbestosis.  The diagnosis was 
asbestosis, and chronic bronchitis with mild COPD.  In 
correspondence submitted subsequent to the examination, the 
veteran stated that he was having trouble climbing two 
flights of stairs and that he had to stop between flights 
until the pain in his ribs subsided.  

A November 1991 VA progress note indicated that the veteran's 
COPD was reported to have been mild and stable with the 
ingestion of cough syrup

Pulmonary function tests dated in March 1992 revealed mild 
COPD.  

From March to May 1992, the veteran was hospitalized due to 
chest pain and questionable angina.  He complained of a cold 
for the previous three or four weeks which had aggravated his 
chronic cough which produced brown, watery sputum.  

Pulmonary function tests, dated in April 1993, were 
interpreted as a normal total lung capacity, normal 
spirometry and moderately reduced diffusing capacity, a 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 
57 percent.  

A VA examination was conducted in February 1995.  The veteran 
complained of chronic shortness of breath, one-flight dyspnea 
and chronic, bilateral pleuritic-type pain in the lower 
lateral chest wall.  He also complained of hoarseness for the 
previous two months.  He stated that he produced one to two 
cups of brown sputum with occasional red blood daily.  He 
used inhalers, among other medication, to treat his 
respiratory condition.  A pulmonary function test revealed 
mild obstructive and restrictive lung disease; FVC was 85 
percent; FEV-1 was 89 percent; and FEV-1/FVC of 105 percent.  
The diagnoses were asbestosis, hoarseness of uncertain 
etiology, chronic bronchitis, COPD and hemoptysis of 
uncertain etiology.  

In June 1995, the veteran complained of shortness of breath 
while seated and stated that he could only walk one block on 
level ground or climb two thirds of a flight of stairs.  

Pulmonary function tests in July 1995 revealed FVC of 74 
percent, FEV-1 of 82 percent, FEV-1/FVC of 111 percent and 
DLCO (SB) of 63 percent. 

A VA examination was conducted in October 1996.  The veteran 
complained of shortness of breath at rest which was slightly 
exacerbated by exercise.  Inhalers had no effect on the 
condition.  The veteran noted that he had an occasional 
wheeze but otherwise did not cough.  The examination revealed 
some basilar crackles which cleared with cough.  Chest x-ray 
revealed some pleural chronic changes at the right lateral 
chest without calcified plaques.  Pulmonary function testing 
was noted to have been within normal limits except for modest 
reduction in diffusing capacity.  FVC was 75 percent; FEV-1 
was 79 percent; FEV-1/FVC was 73 percent; and DLCO (SB) of 59 
percent.  The examiner stated that he was unable to render a 
diagnosis of asbestosis although the presence of some pleural 
disease suggested the possibility of asbestos exposure.  The 
examiner stated that the veteran's symptoms seemed to have 
been out of proportion to the very trivial abnormalities on 
his pulmonary function tests.  

Pulmonary function tests in February 1998 revealed FVC of 61 
percent, FEV-1 of 68 percent, FEV-1/FVC of 111 percent and 
DLCO (SB) of 62 percent. 

A VA examination was conducted in March 1998.  Examination 
revealed prolongation of the respiratory phase on respiration 
and fine crackles at the base of the lung.  Inspiration was 
noted to have been markedly limited and there was a marked 
decrease in pulmonary expansion.  Pulmonary function tests 
revealed FVC of 64 percent, FEV-1 of 72 percent, FEV-1/FVC of 
77 percent and DLCO (SB) of 53 percent.  VA medical personnel 
noted that the veteran had a history of asbestos exposure and 
that the severe decrease in the DLCO (SB) compared to the 
February 1998 test could have been caused by a diffuse 
interstitial process.  

B.  Analysis

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

The veteran is seeking an effective date prior to October 7, 
1996, for an increased 60 percent rating for his service-
connected pulmonary disability.  He essentially argues that 
he is satisfied with his 60 percent disability rating and the 
November 15, 1988, effective date for service connection.  He 
argues, however, that he is entitled to the 60 percent rating 
from the date he was granted service connection, not October 
7, 1996, as he has continuously prosecuted his appeal for an 
increased rating since then.  

The Board notes that while this appeal was pending, the 
applicable rating criteria for respiratory disorders were 
amended, effective October 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In this case, effective October 7, 1996, the law was changed 
to provide a 60 percent evaluation for service-connected 
asbestosis with bronchitis and COPD where FEV-1 is 40 to 55 
percent of predicted, or FEV-1/FVC is 40 to 55 percent of 
predicted, or DLCO (SB) is 40 to 55 percent of predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The evidence clearly shows the 
veteran was entitled to a 60 percent evaluation under the new 
rating criteria.  The RO properly increased the veteran's 
evaluation from 30 percent disabling to 60 percent disabling 
to reflect the new regulation due to the March 1998 pulmonary 
function test indicating a DLCO (SB) of 53 percent.  

Where compensation is increased pursuant to a liberalizing 
law or VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such increase 
shall be fixed in accordance with the facts found, but not 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114.  This law specifically binds the 
Board to follow the regulations of the department which are 
controlling here.  The jurisdictional mandate of the Board 
does not empower the Board to set aside statutory or 
regulatory provisions.  Here, the RO properly issued the 
effective date of increase to 60 percent disabling for 
asbestosis with bronchitis and COPD as October 7, 1996, which 
is the effective date of the change.  

If, however, the evidence supports a 60 percent rating under 
the old rating criteria, an earlier effective date may be 
warranted under 38 C.F.R. § 3.400(o).  

Therefore, the veteran's respiratory disability must be 
considered only under the regulations in effect prior to 
October 7, 1996, for the veteran to be entitled to a rating 
in excess of 30 percent prior to that date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's pulmonary condition is rated under the 
diagnostic code for bronchitis.  The rating of 30 percent 
contemplates chronic bronchitis that is moderately severe in 
impairment with a persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction. 38 C.F.R. § 4.97, Diagnostic Code 6600.  
To warrant a 60 percent rating, it would have to be shown 
that the veteran had severe bronchitis with a severe 
productive cough and dyspnea and pulmonary function tests 
indicative of severe ventilatory impairment.  Id.  A higher 
rating is not warranted under this diagnostic code as several 
physicians have either stated that the veteran's pulmonary 
function tests indicated mild impairment or did not 
demonstrate a serious pulmonary disability prior to October 
7, 1996.  

In addition, several other diagnostic codes may be applied to 
provide the veteran a higher rating.  38 C.F.R. § 4.20 
(1998).  To warrant a higher rating under Diagnostic Code 
6603, pulmonary emphysema, the veteran must manifest 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health warrants a 60 percent 
rating.  The veteran's lung disorder may also be rated by 
analogy to pneumoconiosis.  38 C.F.R. § 4.97, Diagnostic Code 
6802.  To warrant a higher rating the veteran must manifest 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Again, 
several physicians have stated that the veteran's pulmonary 
function tests did not confirm a serious pulmonary disability 
prior to October 7, 1996.  Therefore, a higher rating is not 
warranted under these diagnostic codes.  


II.  Hearing Loss to Include Tinnitus 

The veteran's service medical records are negative for any 
findings, complaints or treatment of hearing loss or 
tinnitus.  

In January 1990, the veteran complained of poor hearing with 
a three-week history of left ear hearing loss.  Examination 
noted that the left ear canal was occluded with cerumen; the 
right ear canal was obstructed with dry, crusting cerumen.  
An audiological examination found moderate sensorineural 
hearing loss of the right ear and mild conductive and severe 
sensorineural hearing loss of the left ear.

In June 1997, the veteran complained of occasional tinnitus.  
The diagnosis was asymmetrical sensorineural hearing loss, 
left ear more than right ear.  

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the veteran must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Evidentiary assertions must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredulous or when the fact alleged is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

As noted above, the available service medical records do not 
show that the veteran was treated for hearing loss or 
tinnitus.  The first medical evidence of hearing loss after 
service is dated in 1990.  However, there is no medical 
evidence linking this condition to service.  See Caluza, 
supra.

The Board is cognizant of the veteran's statements to the 
effect that he has hearing loss and tinnitus due to service; 
however, as a layman, he has is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that, because the veteran has only 
submitted his unsubstantiated opinion and not any competent 
medical evidence to warrant a conclusion that his current 
hearing loss and tinnitus are related to service, he has not 
submitted evidence that would justify a belief by a fair and 
impartial individual that his claim is well grounded.  Thus, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a), and his claim is not well grounded.

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
of a current disability related to a hearing loss or tinnitus 
which can be attributed to his period of service.  


ORDER

An earlier effective date for an increased rating for 
asbestosis with bronchitis and COPD is denied.

Service connection for hearing loss to include tinnitus is 
denied as a well-grounded claim has not been submitted.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

